DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 28, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a manufacturing system, comprising: a lamination surface movable along a direction of travel generally aligned with a dispensing direction between a lamination surface home position and a lamination surface aft position; a plurality of lamination heads statically positioned in end-to-end relation to each other in the direction of travel of the lamination surface and defining a lamination station, each one of the plurality of lamination heads is configured to dispense a layup material along the dispensing direction; and wherein each one of the plurality of lamination heads head is positioned to lay up the layup material on top of layup material dispensed by one or more upstream ones of the plurality of lamination heads in a single pass, the plurality of lamination heads configured to sequentially apply the layup material onto the lamination surface and onto previously applied layup material as the lamination surface passes through the lamination station to thereby form a composite laminate having a stack of composite plies arranged in a desired ply stacking sequence defined by positions of the plurality of lamination heads relative to each other within the lamination station.  The closest prior art of Danniger et al. (US 20190224928) discloses a system/apparatus for laying fiber tapes (Abstract).  Danniger 
The manufacturing system of claim 15 is allowable for the same reasons as claim 1 since it recites the same allowable limitations of claim 1.
The method of claim 16 is allowable for the same reasons as claim 1 since it recites the allowable system/apparatus of claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 13, 2021